Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim recites “the speaker identifiers,” in a manner lacking antecedent and thus indefinite. Appropriate correction is required. Claim 5 further rejected at least for dependence from indefinite claim 4.
Claim 13-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim recites “the communication devices,” in a manner lacking antecedent and thus indefinite. Appropriate correction is required. Claims 14-24 rejected at least for dependence from indefinite claim 13.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 rejected under 35 U.S.C. 103 as being unpatentable over Aradi: 20140142939 hereinafter Ara further in view of Chari: 20180205726 hereinafter Cha and further in view of Sheets: 20190243956.
Regarding claim 1
Ara teaches:
A method for communicating information between a plurality of communication devices (Ara: Abstract: ¶ 1, 26, 33-35: system method for generation and sharing of a report), comprising: 
storing a plurality of message sets in local memories of the plurality of communication devices so as to be respectively associated with speaker information, each said message set comprising a plurality of audio files including audio data for words or phrases spoken by a given individual of a plurality of individuals using the communication devices (Ara: ¶ 33-35: a reference word list stored by voice to text engine 116 which is compared, matched, etc. to dictated speech); 
performing operations, by a first communication device of the plurality of communication devices, to capture an audio message spoken by a first individual of the plurality of individuals and to convert the audio message into a message audio file (Ara: ¶ 33-35: collecting device such as a microphone captures input subsequently processed by engine 116 and stored, saved, persisted within a generated data structure used by engine 116); 
comparing the message audio file to words or phrases in the message set to determine whether one of the plurality of reference audio files matches the message audio file by a certain amount (Ara: ¶ 33-35: dictation compared, matched, etc. to reference word list);
converting the audio message into a text message when a determination is made that word, phrases in the message set match the message audio file by a certain amount (Ara: ¶ 33-35: list of words sufficiently matching dictation transmitted to generate report based thereon); 
generating a secure text message by appending the speaker information that is associated with the matching reference audio file to the text message, or by appending other information generated using the speaker information that is associated with the matching reference audio file to the text message (Ara: ¶ 33-35, 64, 71; Fig 5A: report representative of voice to text processing based on comparison described supra generated and digitally signed which attaches a user information, credential, etc. to the report such as by execution of interface element 504); 
transmitting the secure text message from the first communication device (Ara: ¶ 33-35, 64, 71: generated report transmitted, stored, etc. within database).
Ara does not explicitly teach each/any message set comprising a plurality of reference audio files and comparing message audio file to each said reference audio file in the plurality of message sets wherein the Ara taught subsequently conversation of the audio message into a text message occurs when a determination is made that a reference audio file of the plurality of reference audio files matches the message audio file by a certain amount.
In a related field of endeavor Cha teaches an intelligent voice authentication system and method wherein a first communication device comprises: 
a local memory in which a plurality of message sets are stored so as to be respectively associated with speaker information, each said message set comprising a plurality of reference files including audio data for words or phrases spoken by a given individual of a plurality of individuals using the communication devices (Cha: ¶ 4,-6, 94-98; Fig 4: a user inputs content to generate trigger terms and phrases which are converted to text and additionally used to extract speech parameters); 
a processor configured to convert the audio message into a message file (Cha: ¶ 4,-6, 94-98; Fig 4: input user audio converted into portions associated with, mapped to words, phrases therein), compare the message file to each said reference file in the plurality of message sets to determine whether one of the plurality of reference files matches the message file by a certain amount (Cha: ¶ 4,-6, 94-98; Fig 4: particular speech pattern data of particular speech portions compared against saved speech pattern data to determine a confidence score for the speech portions and/or overall communication based on matching of portions thereof)
taking appropriate action such as flagging, reporting, termination the communication based on a relationship of a confidence value measuring the match between the message file and the reference file and a threshold  (Cha: ¶ 4,-6, 70-72, 94-98; Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the Cha taught system to verify or otherwise authenticate a user of the Ara system and method as part of the digital signature process of Ara. The average skilled practitioner would have been motivated to do so for at least the purpose of  generating and verifying a secure medical report and would have expected only predictable results therefrom. It would have been further obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the Cha taught threshold in concert with the Ara system and method to determine whether or not to continue, report, abort, etc. the Ara reporting method based on the presence or absence of a verified user. The average skilled practitioner would again have been motivated to do so for at least the purpose of  generating and verifying a secure medical report and would have expected only predictable results therefrom.

Ara in view of Cha determines the similarity of a reference audio file and a message audio file by generating and parameters based thereon  but does not explicitly discuss the direct comparison of audio files. 

In a related field of endeavor Sheets teaches a system for distributed biometric authentication of users wherein user voice samples, plurality thereof, is used as a reference biometric and comparison of the reference biometric with additional user voice samples is used to verify, authenticate, etc. a user (Sheets: ¶ 20, 72-92; Fig 4A, 4B, etc.: a measured user biometric such as a voice sample is used as a query and compared with a reference user biometric). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the Sheets taught system of verification by comparison of audio samples within the Ara in view of Cha system and method. The average skilled practitioner would have been motivated to do so for the purpose of  maintaining and distributing a verification system based on user biometric recording and would have expected only predictable results therefrom.

Regarding claim 2
Ara in view of Cha in view of Sheets teaches or suggests:
 The method according to claim 1, further comprising performing operations by the first communication device to prevent transmission of the audio message when a determination is made that none of the plurality of reference audio files matches the message audio file by a certain amount (Cha: ¶ 4,-6, 94-98; Fig 4: taking appropriate action such as flagging, reporting, termination the communication based on a relationship of a confidence value measuring the match between the message file and the reference file and a threshold); (Sheets: ¶ 123,etc. failure to verify a user causes a transaction to be aborted, rejected, etc.). The claim is considered obvious over Ara as modified by Cha and Sheets as addressed in the base claim as it would have been obvious to apply the further teaching of Ara, Cha, and/or Sheets to the modified device of Ara, Cha, and Sheets

Regarding claim 3
Ara in view of Cha in view of Sheets teaches or suggests:
 The method according to claim 2, further comprising performing operations by the first communication device to output a notification that transmission of the audio message is prevented. Examiner takes official notice that providing a user with an alert, indication, warning, etc. when a process aborts, terminates, etc. was well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of  displaying system processes to a user and would have expected only predictable results therefrom.

Regarding claim 4
Ara in view of Cha in view of Sheets teaches or suggests:
 The method according to claim 1, wherein the speaker information comprises at least one of the speaker identifiers and a speaker verification key. (Ara: ¶ 31-35, 61-64, 71:  speaker information includes identifiers mapped to key words); (Cha: ¶ 4,-6, 94-98; Fig 4: speaker identifiers used to verify identities include personal identifying information, personal knowledge base of users,  scored voice features of a particular user, key words, phrases mapped and verified against known user speech, etc.); (Sheets: ¶ 28, 58: system includes verification of user keys as part of the authentication process). The claim is considered obvious over Ara as modified by Cha and Sheets as addressed in the base claim as it would have been obvious to apply the further teaching of Ara, Cha, and/or Sheets to the modified device of Ara, Cha, and Sheets.

Regarding claim 5
Ara in view of Cha in view of Sheets teaches or suggests:
 The method according to claim 4, wherein the other information includes a digital signature or a media authentication code that is generated by the first communication device using the speaker verification key (Ara: ¶ 31-35, 61-64, 71:  speaker information includes identifiers mapped to key words as well as a digital signature); (Cha: ¶ 4,-6, 94-98; Fig 4: speaker identifiers used to verify identities include personal identifying information, personal knowledge base of users,  scored voice features of a particular user, key words, phrases mapped and verified against known user speech, etc.); (Sheets: ¶ 28, 58: system includes verification of user keys as part of the authentication process). The claim is considered obvious over Ara as modified by Cha and Sheets as addressed in the base claim as it would have been obvious to apply the further teaching of Ara, Cha, and/or Sheets to the modified device of Ara, Cha, and Sheets. The average skilled practitioner would have been motivated to do so for at least the purpose of verifying the Ara taught digital signature and would have expected only predictable results based thereon. (please see claim 1 supra)

Regarding claim 6
Ara in view of Cha in view of Sheets teaches or suggests:
 The method according to claim 1, further comprising compressing the secure text message prior to being transmitted from the first communication device. Examiner takes official notice that compressing a message prior to transmission was well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for at least the purpose of reducing communication bandwidth and would have expected only predictable results therefrom.

Regarding claim 7
Ara in view of Cha in view of Sheets teaches or suggests:
 The method according to claim 1, further comprising transmitting the message audio file along with the secure text message. Examiner takes official notice that transmission of audio in concert with a secure text was well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for at least the purpose of enabling additional downstream verification, correction, amendment, etc. of the message and would have expected only predictable results therefrom.

Regarding claim 8
Ara in view of Cha in view of Sheets teaches or suggests:
 The method according to claim 1, further comprising: 
receiving the secure text message at a second communication device of the plurality of communication devices (Ara: 33-44, 53-57, 64, 71; Fig 2A, 2B, etc.: a report communicated to downstream device, user thereof for further verification, amendment, etc. of user indicated and signed information therein); (Sheets: ¶ 20, 72-92; Fig 4A, 4B, etc.: second device receives a user reference biometric and a user query biometric)); 
extracting the speaker information or the other information from the secure text message (Ara: 33-44, 53-57, 64, 71; Fig 2A, 2B, etc.: a downstream user verifies, edits, amends, etc. other information borne in the communication); (Cha: ¶ 4,-6, 94-98; Fig 4: user parameters used to determine a confidence level of message authenticity); (Sheets: ¶ 20, 72-92; Fig 4A, 4B, etc.: secondary device decrypts a reference audio file and compares same against a query audio file) and 
using the extracted speaker information or other information to verify an identity of the first individual  (Ara: 33-44, 53-57, 64, 71; Fig 2A, 2B, etc.: downstream user edits and additionally signs a report as final); (Sheets: ¶ 20, 72-92; Fig 4A, 4B, etc.: secondary device decrypts a reference audio file and compares same against a query audio file).
Ara is spare of detail but recognizes the importance of further verification of the report by downstream users and/or at downstream user devices as such it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to adapt the verification methods of Cha and/or Sheets for use in verification of the Ara report. The average skilled practitioner would have been motivated to do so for at least the purpose of allowing distributed access to a secure communication and enabling further editing, amendment, verification thereof and would have expected only predictable results therefrom.

Regarding claim 9
Ara in view of Cha in view of Sheets teaches or suggests:
 The method according to claim 8, wherein the first individual's identity is verified by comparing the speaker information to the speaker information stored in the local memory of the second communication device so as to be associated with the message sets (Sheets: ¶ 20, 72-92; Fig 4A, 4B, etc.: secondary device decrypts a reference audio file and compares same against a query audio file). The claim is considered obvious over Ara as modified by Cha and Sheets as addressed in the base claim as it would have been obvious to apply the further teaching of Ara, Cha, and/or Sheets to the modified device of Ara, Cha, and Sheets.

Regarding claim 10
Ara in view of Cha in view of Sheets teaches or suggests:
 The method according to claim 8, wherein the first individual's identity is verified by determining whether the speaker information used to generate the other information matches the speaker information stored in the local memory of the second communication device so as to be associated with the message sets (Sheets: ¶ 20, 72-92; Fig 4A, 4B, etc.: secondary device decrypts a reference audio file and compares same against a query audio file). The claim is considered obvious over Ara as modified by Cha and Sheets as addressed in the base claim as it would have been obvious to apply the further teaching of Ara, Cha, and/or Sheets to the modified device of Ara, Cha, and Sheets.

Regarding claim 11
Ara in view of Cha in view of Sheets teaches or suggests:
 The method according to claim 8, further comprising generating and outputting an alert from the second communication device when the first individual's identity is not verified. Examiner takes official notice that providing a user with an alert, indication, warning, etc. when a process aborts, terminates, etc. was well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of  displaying system processes to a user and would have expected only predictable results therefrom.

Regarding claim 12
Ara in view of Cha in view of Sheets teaches or suggests:
 The method according to claim 8, further comprising using one of the message sets to reformulate the audio message. Examiner takes official notice that reformulating, reformatting, reconfiguring, etc. a message using a message set was well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of adding additional security to the message and would have expected only predictable results therefrom.

Claim 13 is considered substantially similar to claim 1 and is similarly rejected.

Claim 14 is considered substantially similar to claim 2 and is similarly rejected. 

Claim 15 is considered substantially similar to claim 3 and is similarly rejected. 

Claim 16 is considered substantially similar to claim 4 and is similarly rejected. 

Claim 17 is considered substantially similar to claim 5 and is similarly rejected. 

Claim 18 is considered substantially similar to claim 6 and is similarly rejected. 

Claim 19 is considered substantially similar to claim 7 and is similarly rejected. 

Claim 20 is considered substantially similar to claim 8 and is similarly rejected. 

Claim 21 is considered substantially similar to claim 9 and is similarly rejected. 

Claim 22 is considered substantially similar to claim 10 and is similarly rejected. 

Claim 23 is considered substantially similar to claim 11 and is similarly rejected. 

Claim 24 is considered substantially similar to claim 12 and is similarly rejected.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20150350321 reformulation of a message add additional security
11133026 analysis of speech samples to determine confidence value
20210117553 distribution of speech verification data among a plurality of clients
10957318 distributed voice authentication method
20200084047 distributed authenticated signing of reports, contracts, etc.
20160316367 secure voice authentication in peer-to-peer communication 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654